Citation Nr: 1012711	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-20 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increase in the apportionment of the 
Veteran's VA compensation benefits, in excess of $100 per 
month, for the support of the Veteran's child in the 
appellant's custody.


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's husband, N.C.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from January 4, 1990 
through August 28, 1990.  The appellant is the mother and 
custodian of the Veteran's minor child, A.K.N.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 apportionment decision of the 
above Regional Office (RO) of the  Department of Veterans 
Affairs (VA).  A personal hearing was held at the RO before 
the undersigned Veterans Law Judge in September 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In September 2008, the appellant essentially testified that 
her financial situation had changed since she filed her last 
financial statement in March 2008.  At the hearing, the 
appellant was advised that the record would be held open for 
15 days in order for her to submit additional documentary 
evidence in support of her claim.  She was advised that she 
should complete another financial statement- VA Form 21-
0788, Information Regarding Apportionment of Beneficiary's 
Award.  She was also advised that she had the right for RO 
personnel to look at any additional evidence submitted, or 
she could waive that right.  She was advised that if she 
wanted to waive initial review by the RO, she would be 
provided a form to fill out and submit with the additional 
evidence.  

Received from the appellant, after the hearing, in September 
2008, were several bills in her and her current husband's 
name.  The Board notes, however, that the appellant did not 
submit a waiver along with these bills, which have not been 
reviewed by the RO and which may be pertinent to the issue 
on appeal.  Thus, without an appropriate waiver, the Board 
may not consider the evidence in the first instance and 
remand is necessary to correct the due process error.  This 
potentially pertinent evidence must be referred to the RO 
for consideration in the first instance.  38 C.F.R. § 
20.1304(c). 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided the 
opportunity to complete an updated VA Form 
21-0788, Information Regarding 
Apportionment of Beneficiary's Award, and 
provided with a copy of the form.

2.  The Veteran should also be provided 
with a copy of VA Form 21-0788, 
Information Regarding Apportionment of 
Beneficiary's Award, and be afforded the 
opportunity to update his financial 
status.

3.  After reviewing the record, 
readjudicate the claim on the merits.  If 
the benefit sought is not granted to the 
appellant's satisfaction, the appellant 
and the Veteran should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The parties have the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

